DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5 and 6 are objected to because of the following informalities:  Claims 5 and 6 both depends from claim “34” which is not a currently pending claim in the instant claim set.  For the purpose of examination each claim has been interpreted to depend from claim 3.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Khanna (US 2012/0184999) in view of Strozyk et al. (US 2018/0360497).
 Regarding claim 1, Khanna et al. disclose an adjustable bone implant for expansile cranioplasty surgery (figures 1-2 and 26-27), comprising a body (2 or alternatively 43 +47) adapted to be secured to a first bone surface (figures 2, 27); an anchoring member (1 or alternatively 44) adapted to be secured to a second bone surface held at a raised position offset from the first bone surface (figure 27), wherein the second bone surface includes an upper surface of a bone flap and the first bone surface includes an upper surface of the remainder of the skull (figure 27); and a spacing member (6 or alternatively 49) connecting the anchoring member to the body in an adjustable manner, to selectively space the anchoring member from the body (figures 1-2, 26-27), wherein the spacing member is located subcutaneously in-during use (figures 26-27), and wherein the spacing member is adapted to lower the bone flap from a raised position and secure the bone flap at the lowered position (figure 26), the lowering movement being perpendicular to the first and second bone surfaces (figures 1-2, 26-27).  
 Kahanna fails to expressly teach or disclose wherein the spacing member is adapted to receive an input via a transcutaneous transmission from an external tool, and wherein the spacing member is adapted to lower the bone flap from a raised position upon receipt of the input and secure the bone flap at the lowered position, the lowering movement being perpendicular to the first and second bone surfaces, and wherein the external tool includes a magnetic head and wherein the spacing member includes a magnetic portion, and wherein the magnetic head and the magnetic portion are magnetically coupleable transcutaneously, whereby rotation of the external tool causes a rotation of the spacing member for adjustment thereof.  
Strozyk et al. disclose an adjustable bone implant (figures 1-2) having a spacing member (20 + 24 + 26) connecting an anchoring member (14) to a body (12) wherein the spacing member is adapted to, i.e. capable of, receive an input via a transcutaneous transmission from an external tool (e.g. 30, figure 2, ¶96), and wherein the spacing member is adapted to lower a bone flap from a raised position upon receipt of the input and secure the bone flap at the lowered position (figures 2-3 through adjusting the distance between 12 and 14) and wherein the external tool includes a magnetic head (32, figure 2) and wherein the spacing member includes a magnetic portion (20), and wherein the magnetic head and the magnetic portion are magnetically coupleable transcutaneously (¶96, ¶98), whereby rotation of the external tool causes a rotation of the spacing member for adjustment thereof (¶98).  The spacing member permits precise adjustment of spacing between the body and anchoring member to best suit the patient’s needs and can be adjusted as many times as needed by the physician.    	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the spacing member of Kahanna to be adapted to receive an input via a transcutaneous transmission from an external tool, and wherein the spacing member is adapted to lower the bone flap from a raised position upon receipt of the input and secure the bone flap at the lowered position, the lowering movement being perpendicular to the first and second bone surfaces (when modified to Kahanna), and wherein the external tool includes a magnetic head and wherein the spacing member includes a magnetic portion, and wherein the magnetic head and the magnetic portion are magnetically coupleable transcutaneously, whereby rotation of the external tool causes a rotation of the spacing member for adjustment thereof as taught by Strozyk as the spacing member permits precise adjustment of spacing between the body and anchoring member to best suit the patient’s needs and can be adjusted as many times as needed by the physician. 	Regarding claim 2, Kahanna discloses when in the lowered position, the first bone surface is aligned with the second bone surface and the first and second bone surfaces form a substantially contiguous surface (figure 26).  
Regarding claim 3, Kahanna discloses the body includes a hollow interior (43 + 47) and the spacing member (49) is housed at least partially within the hollow interior (figures 19-21).
Regarding claim 4, Kahanna in view of Strozyk et al. disclose the body further includes a sealed bottom (¶16, ¶22, ¶86 and ¶107 of Strozyk).   	Regarding claim 5, Kahanna in view of Strozyk et al. disclose the spacing member includes a first member (24 of Strozyk) with a screw thread (¶90 of Strozyk), matingly engaged with a corresponding screw thread on an inside surfaceof the body (26 is the body, ¶90 of Strozyk), and whereby the input is adapted to rotate the first member in a first direction, which causes axial translation of the first member relative to the body to lower the bone flap from the raised position towards the lowered position, the axis of translation being perpendicular to the first and second bone surfaces (figures 1-3 and ¶98 of Strozyk in view of figures 26-27 of Kahanna as the movement would be about the axis of the structure of Kahanna).
Regarding claim 6, Kahanna in view of Strozyk et al. disclose the spacing member includes an inner member (24 of Strozyk) with a screw thread (¶90 of Strozyk) matingly engaged with a corresponding screw thread on an outer member (¶90 of Strozyk) that includes a screw thread matingly engaged with a corresponding screw thread on an inside surface of the body (figures 1-3, ¶90 of Strozyk), and whereby the input is adapted to rotate the inner member in a first direction, which causes an axial translation of the inner member relative to the outer member and axial translation of the outer member relative to the body to lower the bone flap from the raised position towards the lowered position, the axis of translation being perpendicular to the first and second bone surfaces (figures 1-3 and ¶98 of Strozyk in view of figures 26-27 of Kahanna as the movement would be about the axis of the structure of Kahanna). 
   	Regarding claim 7, Kahanna in view of Strozyk et al. disclose wherein the magnetic portion is made from any of a magnetic alloy, aluminium alloy, stainless steel or neodymium (¶35 of Strozyk). 	Regarding claim 8, Kahanna in view of Strozyk et al. disclose wherein the magnetic head (32) includes at least one of electromagnets or permanent magnets (¶50, ¶96 of Strozyk).   	Regarding claim 9, Kahanna in view of Strozyk et al. disclose one of the body and anchoring member is secured by bone screws (¶84, ¶97, figures 1-3 of Strozyk). 	Regarding claim 10, Kahanna discloses the spacing member is extendable and retractable by up to 40 mm to respectively raise or lower the bone flap relative to the remainder of the skull by a corresponding amount (¶206). 	Regarding claim 11, Kahanna discloses at least one of the spacing member, the anchoring member and the body is made from carbon fiber, titanium, titanium alloy or stainless steel (¶206).   
 	Regarding claim 13, Kahanna disclose in an alternative embodiment (figures 179-182) the spacing member (438, instead of 49) is connected to the anchoring member (435 instead of 44) by an aperture (442) disposed in the anchoring member (435, figure 181, ¶195). 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have substituted the connection between the anchoring member and spacing member of the embodiment of figures 19-21 for that of the embodiment of figures 179-182 as it is an alternative connection taught by Kahanna for the purpose of disposing the spacing member perpendicular to the anchoring member.   	Regarding claim 14, Kahanna disclose in an alternative embodiment (figures 22-24) the anchoring member (50/59 instead of 44) includes a hollow cylindrical shroud member (58/62), and wherein the spacing member (57/63 instead of 49) is connected to the anchoring member by an underside of a top of the shroud member resting on top of the spacing member (figures 22-24).
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have substituted the connection between the anchoring member and spacing member of the embodiment of figures 19-21 for that of the embodiment of figures 22-24 as it is an alternative connection taught by Kahanna for the purpose of disposing the spacing member perpendicular to the anchoring member.  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Khanna (US 2012/0184999) in view of Strozyk et al. (US 2018/0360497) in further view of Alruhaimi (US 9,622,801).
 	Regarding claim 12, Kahanna in view of Strozyk et al. disclose the claimed invention except for the spacing member includes a recess adapted to receive a head of an external tool, and wherein the recess is accessible via a transcutaneous incision.   	Alruhaimi teach a spacing member (125, figure 2A) which includes a recess (126, figure 2A) adapted to receive a head of an external tool (e.g. SD, figure 2A-2B) and wherein the recess is accessible via a transcutaneous incision (it is capable as the shaft must be placed in the recess of the spacing member to engage it which is place subcutaneously in the patient).  
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the spacing member of Kahanna in view of Strozyk to include a recesses adapted to receive a head of an external tool, and wherein the recess is accessible via a transcutaneous incision as taught by Alurhami as it gives the surgeon an alternative manner of adjusting the spacing member which is advantageous in situations where the transcutaneous external tool is not effective or the operate is unable to retrieve for use.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375. The examiner can normally be reached Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775